NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Argued October 5, 2016
                                Decided October 20, 2016

                                          Before

                             WILLIAM J. BAUER, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

No. 16-1030

IV’LEANIA PARKER,                               Appeal from the United States District
      Plaintiff-Appellant,                      Court for the Northern District of Indiana,
                                                Hammond Division.
       v.
                                                No. 2:14cv10
CAROLYN W. COLVIN,
Acting Commissioner of Social Security,         Robert L. Miller, Jr.,
      Defendant-Appellee.                       Judge.

                                        ORDER

       Iv’Leania Parker applied for Disability Insurance Benefits and Supplemental
Security Income claiming disability based on her history of breast cancer, fibromyalgia,
carpal tunnel syndrome, and glaucoma. An administrative law judge denied benefits,
and the Appeals Council and district court upheld that decision. Because the ALJ’s
decision is supported by substantial evidence, we affirm the decision.

       Parker applied for benefits in May 2012, when she was 49 years old, and alleges
an onset date in May 2011. Her date last insured was in June 2014. Parker asserted that
she is unable to work because of a history of breast cancer, fibromyalgia, carpal tunnel
syndrome, and glaucoma. Parker has a Master’s in Business Administration and worked
for more than 15 years in the banking industry, mainly as a loan specialist. In applying
for loan benefits, Parker alleged that in 2007 she was fired because of unidentified
“problems with [her] hand and neck,” but she did not say how those problems were
affecting her work or what her employer said about them. The Social Security
Administration denied Parker’s applications initially in August 2012 and again on
reconsideration in October 2012. Her hearing before the ALJ was in June 2013.

        After being diagnosed with breast cancer, Parker underwent a double
mastectomy in January 2012 and afterward several reconstructive surgeries. At Parker’s
latest follow-up in January 2013, the doctor found her to be “doing well” and had “no
major concerns.” None of Parker’s doctors opined that her surgeries imposed any
limit—not even a minor one—on her ability to work.

       Parker reported a previous diagnosis of fibromyalgia to a primary-care physician
in April 2013. But her medical records do not show who made the original diagnosis,
when it was made, or what treatment Parker received, other than (according to what
Parker told the doctor) Cymbalta that she had been given for nerve pain. Her doctor
ordered refill medication for her current prescriptions—a cholesterol drug, a diuretic,
and a potassium chloride supplement—but did not identify any functional limitations.

       Parker also sought treatment for carpal tunnel pain. In April 2012, shortly before
she applied for benefits, Parker had been examined by neurologist George Abu-Aita for
numbness in her hands and pain in her hands and neck. Parker told Dr. Abu-Aita that
she had had carpal tunnel surgery in 2008. Dr. Abu-Aita found decreased sensation in
the nerves of her hands. He did not prescribe treatment or impose work limitations, but
he did order a MRI of Parker’s neck and an EMG of her hands and arms. The MRI
showed only commonplace “cervical spondylosis,” 1 and the EMG ruled out
“electrodiagnostic evidence of … carpal tunnel syndrome.”

       Parker also had received periodic treatment for glaucoma. In December 2011 she
was seen by an ophthalmologist after experiencing blurriness in her eyes. She told the
doctor that she had undergone laser surgery for glaucoma ten years earlier. At each

      1
        “Cervical spondylosis is a general term for age-related wear and tear affecting
the spinal disks in your neck.” It is very common, and most people do not experience
symptoms. See Cervical Spondylosis, MAYO CLINIC, http://www.mayoclinic.org/
diseases-conditions/cervical-spondylosis/basics/definition/con-20027408 (visited
October 17, 2016).
No. 16-1030                                                                     Page 3

follow-up visit the doctor found her to have normal vision and prescribed eye drops. In
May 2013 Parker returned to the ophthalmologist for a check-up and reported headaches
but no visual complaints. The doctor diagnosed her with early primary open-angle
glaucoma. 2 She underwent laser treatment in May and June 2013. The record of Parker’s
final eye treatment in June 2013 shows normal visual acuity; Parker had complained of
some blurriness and irritation but not headaches.

       In July 2012 state-agency physician M. Siddiqui performed a consultative exam.
He noted generalized muscle tenderness and limited range of motion in Parker’s back
but also concluded that her gait was normal and her vision, 20/20. Dr. Siddiqui also
noted that Parker reported pain in her hands, yet her muscle and grip strength were
normal and she could pick up and grip coins with each hand. He did not identify any
functional limitation or impose any work restriction.

       In August 2012, Dr. Abu-Aita recommended physical therapy for Parker’s neck
pain. The therapist’s progress notes from Parker’s final session, in September 2012,
report decreased neck and back pain and increased range of motion “to 90%.”

       In August and October 2012, different state-agency physicians reviewed Parker’s
medical records, and both doctors concluded that those records do not evidence any
severe impairment.

      In April 2013, Dr. Abu-Aita ordered a brain MRI, seemingly as a precaution
because Parker’s complaints of neck pain, headache, and blurry vision could have been
symptoms of multiple sclerosis. 3 A radiologist noted that the MRI showed a
“nonspecific finding” which might have been “demyelinating plaques” or possibly




      2
        Glaucoma cannot be reversed, but treatments that lower pressure in the eye can
“slow or prevent vision loss.” Lasers can be used to open clogged channels for patients
with open-angle glaucoma. See Glaucoma: Treatments and Drugs, MAYO CLINIC,
http://www.mayoclinic.org/diseases-conditions/glaucoma/basics/treatment/
con-20024042 (visited October 17, 2016).

      3 See Multiple Sclerosis: Symptoms and Causes, MAYO CLINIC,
http://www.mayoclinic.org/diseases-conditions/multiple-sclerosis/symptoms-causes/
dxc-20131884 (visited October 17, 2016).
No. 16-1030                                                                           Page 4

“sequela of chronic small vessel ischemic disease.” 4 The MRI also showed one other area
of possible abnormality, so the radiologist recommended a CT scan for further
evaluation. That CT scan eliminated the radiologist’s concern about the second possible
abnormality; she concluded that the MRI likely was showing prominent cortical veins in
that area. Parker did not submit further medical records from Dr. Abu-Aita, so the
conclusion he drew from these scans and the follow-up care he recommended, if any, is
unknown.

        At the hearing before the ALJ in June 2013, Parker testified to limited activities of
daily living due to generalized pain and weakness. She said that she wakes feeling
“totally debilitated” and at times can’t get out of bed at all or needs three hours to get
going. She lives alone and cares for herself but does only minimal cleaning and cooking.
Parker said that she can lift or carry only a couple of pounds, can walk only a couple of
blocks, can stand for only a couple of minutes, and can sit for only 30 to 40 minutes. She
explained that she can use her hands to grip, feel, and manipulate objects but not
without pain. Parker said that she drives to the grocery store and reads Bible passages
(but uses glasses to read because of her blurred vision). She attends church but has no
hobbies or other social life. Parker reported that at the time of the hearing her ongoing
medical treatments were limited to taking Fiorinal with codeine, ibuprofen, and
diazepam (all prescribed for pain management after her reconstructive surgeries); a
cholesterol drug; and vitamins and supplements.

       A vocational expert also testified. He opined that Parker could perform her past
work as a loan specialist given the residual functional capacity described by the ALJ:
able to lift and carry 10 pounds occasionally and less weight frequently; able to stand
and walk for up to 2 hours and sit for up to 6 hours in an 8-hour workday; occasionally
able to balance, stoop, crouch, and climb ramps and stairs; unable to kneel, crawl, or


       4
         “A demyelinating disease is any condition that results in damage to the
protective covering (myelin sheath) that surrounds nerve fibers in your brain and spinal
cord.” See Demyelinating disease: What causes it?, MAYO CLINIC, http://www.mayoclinic.
org/diseases-conditions/multiple-sclerosis/expert-answers/demyelinating-disease/faq-20
058521 (visited October 17, 2016). Small vessel disease “refers to a group of pathological
processes with various aetiologies that affect the small arteries, arterioles, venules, and
capillaries of the brain.” It can lead to dementia. See John G. Baker, et al., Cerebral Small
Vessel Disease: Cognition, Mood, Daily Functioning, and Imaging Findings from a Small Pilot
Sample, 2(1) DEMENT. GERIATR. COGN. DIS. EXTRA. 169, 169–79 (Jan–Dec 2012),
http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3347879/ (visited October 17, 2016).
No. 16-1030                                                                             Page 5

climb ladders, ropes, or scaffolds; and unable to work around concentrated exposure to
hazards or slippery, uneven surfaces. The VE also opined that Parker could find other
work with those restrictions, such as working as an information clerk or telephone
solicitor.

       The ALJ applied the 5-step analysis for assessing disability, see 20 C.F.R.
§§ 404.1520(a), 416.920(a), and concluded that Parker was not disabled. At Step 1 the ALJ
determined that Parker had not engaged in substantial gainful activity since her alleged
onset in May 2011. At Step 2 the ALJ identified Parker’s severe impairments as
“status-post bilateral mastectomy and reconstruction; degenerative disc disease of the
cervical spine; and fibromyalgia.” At Step 3 the ALJ concluded that these impairments,
individually or in combination, do not satisfy a listing for presumptive disability.

       At Step 4, in determining Parker’s RFC, the ALJ partially rejected her account of
disabling limitations. The ALJ noted that neither Parker’s own doctors nor the
state-agency consultants had found that Parker’s conditions limit her ability to work
whatsoever. Nevertheless, the ALJ (with little explanation) imposed the limitations
identified to the VE. The ALJ, however, did not fully credit Parker’s testimony about the
extent of the limitations she attributed to pain. The ALJ pointed to the opinions of
Parker’s physicians that she was doing well, the limited treatment prescribed by those
doctors, and Parker’s testimony about her activities of daily living. The ALJ decided that
Parker could perform her past relevant work as a loan specialist and correspondence
review clerk, as well as other jobs including telephone solicitor and receptionist.

       Because the Appeals Council denied review, this court evaluates the ALJ’s
decision as the final word of the Commissioner. Scrogham v. Colvin, 765 F.3d 685, 695
(7th Cir. 2014). In this court Parker makes a number of arguments, but most of them take
aim at the ALJ’s assessment of her RFC. Parker contends that the ALJ ignored the MRI
and CT scan of her brain, failed to consider her other impairments that aren’t severe, and
did not explain his credibility assessment.

        We conclude that substantial evidence supports the RFC assessment. First, the
ALJ permissibly omitted reference to the MRI and CT scan of Parker’s brain because they
do not undercut his conclusion. An ALJ is not obligated to summarize every piece of
evidence, so long as he does not analyze only the evidence supporting his ultimate
conclusion while ignoring the evidence that undermines it. See Moore v. Colvin, 743 F.3d
1118, 1123 (7th Cir. 2014); Terry v. Astrue, 580 F.3d 471, 477 (7th Cir. 2009); Myles v. Astrue,
582 F.3d 672, 678 (7th Cir. 2009). In his brief, Parker’s lawyer asserts that the radiologist,
after interpreting the MRI and CT scan, “diagnosed Ms. Parker with multiple sclerosis.”
No. 16-1030                                                                            Page 6

That representation is inaccurate. In making it Parker’s lawyer cites only the radiology
reports, which do not give a “diagnosis” but instead include a “clinical indication” of
MS. The “clinical indication” is the condition that prompted a treating physician to order
the diagnostic; it is not the radiologist’s conclusion after reviewing the test. Instead, the
“impression” section of the radiology report gives the radiologist’s views, 5 and those
sections identify one “non-specific finding” but otherwise normal results. No other
document in the record mentions MS. As far as this record shows, Dr. Abu-Aita, the
neurologist who requested the MRI and CT scan, did not diagnose or prescribe medical
treatment for any condition, let alone MS, after seeing the results. Nor does the record
show that any of Parker’s doctors interpreted these scans to impose functional
limitations. Because the scans were taken long after Parker had applied for benefits and
secured counsel, one would think that any new diagnosis or treatment resulting from
these scans would be included in the record. And ALJs are not meant to “play doctor” by
making their own independent medical findings rather than relying on expert opinion,
see Moon v. Colvin, 763 F.3d 718, 722 (7th Cir. 2014); Blakes ex rel. Wolfe v. Barnhart,
331 F.3d 565, 570 (7th Cir. 2003), though that is what Parker’s lawyer appears to do by
asserting that she was diagnosed with MS.

        Second, the ALJ adequately considered all of Parker’s impairments and
supported his credibility determination with specific evidence from the record. Contrary
to Parker’s assertion, the ALJ did consider impairments not found to be severe in
determining Parker’s RFC, as required. See Thomas v. Colvin, 745 F.3d 802, 807 (7th Cir.
2014); Arnett v. Astrue, 676 F.3d 586, 591 (7th Cir. 2012). Parker’s real complaint, it seems,
is that the ALJ did not fully credit her testimony about the extent of the limitations these
conditions impose. As for carpal tunnel syndrome, the ALJ noted that the EMG did not
corroborate the purported diagnosis, her doctor did not order any treatment for that
condition or impose functional limitations, and, as the consultative examiner found and
Parker herself testified, she can grip and manipulate objects. Regarding her glaucoma,
the ALJ relied on the ophthalmologist’s repeated findings that Parker’s vision was
normal, the absence of any functional limitation after her most recent laser treatment,
and Parker’s continuing ability to drive and read. Parker’s lawyer argues that the ALJ’s
“mentioning of [her] visual acuity demonstrates that the ALJ does not understand


       5
         See Rourke Stay, An insider’s guide to reading your radiology report, KEVINMD,
http://www.kevinmd.com/blog/2014/09/insider-guide-reading-radiology-report.html
(visited September 8, 2016); How to Read Your Radiology Report, RADIOLOGY INFO,
http://www.radiologyinfo.org/en/info.cfm?pg=article-read-radiology-report (visited
October 17, 2016).
No. 16-1030                                                                            Page 7

glaucoma … [because it] does not affect visual acuity.” This does not follow. The danger
of glaucoma is that it can lead to blindness, 6 but thus far Parker’s treatments have
successfully preserved her vision. In sum, we cannot say that the ALJ’s credibility
determination is “patently wrong,” especially considering that he imposed a litany of
functional limitations, not a single one of them recommended by a doctor involved in
the case. See Curvin v. Colvin, 778 F.3d 645, 651 (7th Cir. 2015); see also Schmidt v. Astrue,
496 F.3d 833, 843–44 (7th Cir. 2007) (upholding credibility decision concerning
claimant’s subjective complaints of pain when ALJ considered testimony, normal
examination findings, and daily activities in addition to objective medical tests);
Sienkiewicz v. Barnhart, 409 F.3d 798, 803–04 (7th Cir. 2005) (upholding credibility
decision when ALJ considered conservative treatment, failure to report certain
symptoms to doctors, and inconsistency of reports of extreme pain with examiner’s
findings in addition to lack of objective medical test findings).

        Parker has one final argument that lacks merit. She contends that the ALJ erred at
Step 2 in finding that her carpal tunnel syndrome and glaucoma are not severe. We
recently emphasized that “[t]he Step 2 determination is ‘a de minimis screening for
groundless claims’ intended to exclude slight abnormalities that only minimally impact
a claimant’s basic activities,” O'Connor-Spinner v. Colvin, 2016 WL 4197915, at *6 (7th Cir.
Aug. 9, 2016) (quoting Thomas v. Colvin, 826 F.3d 953, 960 (7th Cir. 2016)); see also Meuser
v. Colvin, No. 16-1052, slip op. at 9–10 (7th Cir. October 3, 2016). But in this case Parker’s
only evidence that either glaucoma or carpal tunnel syndrome affect her basic activities
is her testimony that sometimes she experiences blurred vision and pain in her hands.
Parker did not explain how either would impede her daily activities or her ability to
work. And as we have concluded already, the ALJ’s determination that her testimony
was not fully credible is supported by substantial evidence. Thus the ALJ did not err in
finding these impairments to be nonsevere. See Stepp v. Colvin, 795 F.3d 711, 719–20
(7th Cir. 2015) (concluding that carpal tunnel syndrome was not severe impairment since
no evidence established that condition imposed functional limitations); Carmickle v.
Comm’r of Soc. Sec., 533 F.3d 1155, 1164–65 (9th Cir. 2008) (same); Ukolov v. Barnhart,
420 F.3d 1002, 1004–06 (9th Cir. 2005) (glaucoma not severe impairment); Arles v. Astrue,
438 Fed. App’x. 735, 737–40 (10th Cir. 2011) (same); Bryan v. Comm’r of Soc. Sec., 383 Fed.
App’x. 140, 146 (3d Cir. 2010) (concluding that glaucoma was not severe impairment
since functional limitations did not result).


       6
         See Glaucoma: Treatments and Drugs, MAYO CLINIC,
http://www.mayoclinic.org/diseases-conditions/glaucoma/basics/treatment/con-2002404
2 (visited October 17, 2016).
No. 16-1030                                                                     Page 8

      Accordingly, because the ALJ did not ignore any line of evidence and substantial
evidence supports his decision, we affirm.